Title: Account of a Conference between Washington and Sir Guy Carleton, 6 May 1783
From: Washington, George,Carleton, Guy
To: 


                  
                     
                        6 May 1783
                     
                  
                  The Substance of the Conference between General Washington and Sir Guy Carleton at an Interview at Orange Town May 6th 1783
                  General Washington opened the Conference by observing that he heretofore had transmitted to Sir Guy Carleton the Resolutions of Congress of the 15th Ulto, that he conceived a personal Conference would be the most speedy and satisfactory Mode of discussing and settling the Business and therefore he had requested the Interview.  That the Resolutions of Congress related to three distinct Matters namely the setting at Liberty the Prisoners, the receiving Possession of the Posts occupied by the British Troops and the obtaining the delivery of all Negroes and other Property of the Inhabitants of these States in the Possession of the Forces or Subjects of or adherents to his Britannic Majesty.  That with respect to the Liberation of the Prisoners, he had as far as the Business rested with him, put in Train by meeting and conferring with the Secretary at War and concerting with that Officer the proper Measures for collecting the Prisoners and forwarding them to New York and that it was to be optional with Sir Guy Carleton whether the Prisoners should march by Land or whether he would send Transports to convey them by Sea and that the Secretary at War was to communicate with Sir Guy Carleton on the subject and obtain his Determination and with respect to the other two Matters which were the Objects of the Resolution General Washington requested the Sentiments of Sir Guy Carleton.  Sir Guy Carleton then observed that his Expectations of a Peace had been such as that he had anticipated the Event by very early commencing his Preparations to withdraw the British Troops from this Country and that every Preparation which his Situation and Circumstances would permit was still continued, that an additional Number of Transports and which were expected were necessary to remove the Troops and Stores, and as it was impossible to ascertain the Time when these Transports would arrive their Passages depending on the Casualties of the Seas he was therefore unable to fix a determinate Period within which the British forces would be with-drawn from the City of New York, but that it was his Desire to exceed even our own Wishes in this respect and that he was using every Means in his Power to effect with all possible Dispatch an Evacuation of that and every other Post within the United States occupied by the British Troops and under his Direction, that he considered as included in the Preparations for the final Departure of the British Troops the previously sending off those Persons who supposed that from the part they had taken in the present War it would be most eligible for them to leave this Country and that upwards of 6,000 Persons of this Character had embarked and sailed and that in this Embarkation a Number of Negroes were comprised.  General Washington thereupon expressed his Surprize that after what appeared to him an express Stipulation to the Contrary in the Treaty that by Property in the Treaty might only be intended Property at the time the Negroes were sent off, that there was a difference in the Mode of Expression in the Treaty Archives Papers &c. were to be restored, Negroes and other Property were only not to be destroyed or carried away but he principally insisted that he conceived it could not have been the Intention of the British Government by the Treaty of Peace to reduce themselves to the Necessity of violating their Faith to the Negroes who came into the British Lines under the Proclamation of his Predecessors in Command, that he forbore to express his Sentiments on the Propriety of these Proclamations but that delivering up the Negroes to their former Masters would be delivering them up some possibly to Execution and others to severe Punishment which in his Opinion would be a dishonorable Violation of the public Faith pledged to the Negroes in the Proclamations that if the sending off the Negroes should hereafter be declared an Infraction of the Treaty, Compensation must be made by the Crown of Great Britain to the Owners, that he had taken Measures to provide for this by directing a Register to be kept of all the Negroes who were sent off specifying the Name Age and Occupation of the Slave and the Name and Place of Residence of his former Master.
                  General Washington again observed that he concieved this Conduct on the part of Sir Guy Carleton a Departure both from the Letter and Spirit of the Articles of Peace and particularly mentioned a Difficulty that would arise in compensating the Proprietors of Negroes admitting this Infraction of the Treaty could be satisfied by such compensation as Sir Guy Carleton had alluded to, as it was impossible to ascertain the Value of the Slaves from any Fact or Circumstance which may appear in the Register, the value of a Slave consisting chiefly in his Industry and Sobriety and General Washington further mentioned a Difficulty which would attend identifying the Slave supposing him to have changed his own Name or to have given in a wrong Name of his former Master.  In answer to which Sir Guy Carleton said that as the Negro was free and secured against his Master he could have no Inducement to conceal either his own true Name or that of his Master.  Sir Guy Carleton then observed that he was by the treaty held to   any Property but was only restricted from carrying it away and therefore admitting the Interpretation of the Treaty as given by Genl Washington to be just he was notwithstanding pursuing a Measure which would operate most for the Security of Proprietors for if the Negroes were left to themselves without Care or Control from him Numbers of them would very probably go off and not return to the parts of the Country they came from, or clandestinely get on board the Transports in Manner which it would not be in his Power to prevent in either of which Cases and inevitable Loss would ensure to the Proprietors but as the Business was now conducted they had at least a Chance for Compensation; and concluded the Conversation on this Subject by saying that he imagined that the Mode of compensating as well as the Accounts and other Points with respect to which there was no express Provision made by the Treaty must be adjudged by Commissioners to be hereafter appointed by the two Nations.ons.
                  The Subject of with-drawing the British Troops from the Territories of the United States was again resumed and Sir Guy Carleton declared his Willingness at a short day to be agreed on between him and General Washington to evacuate his Posts in West Chester County and to issue his Orders that the British Troops should not on any Pretence pass the River which separates that County from the Island of New York but with respect to a Relinquishment of any part of Long Island he was apprehensive it would be attended with Difficulties and Inconveniences and, particularly he was fearful it would tend to favor Desertions from the British Army and therefore he would give no determinate Answer, but he was disposed immediately to abandon Penobscot if General Washington chose it, tho’ he said that would necessarily retard the Evacuation of New York as there was not a competent Number of Transports to convey the Troops and Stores from both Places at the same time.
                  The Conference lasted some Hours but as much passed which both General Washington and Sir Guy Carleton expressed their Wishes might be considered as desultory Conversation it is not recapitulated to the above Narrative which contains only the Substance of the Conference as far as it related to the Points intended to be discussed and settled at the Interview.
                  We having been present at the Conference do certify the above to be true. 
                  
                     Geo: Clinton
                     Jno: Morin Scott
                     Egbt Benson
                     Jona. Trumbull Junr
                  
               